 




EXHIBIT 10.1

SHARE EXCHANGE AGREEMENT

This SHARE EXCHANGE AGREEMENT, dated as of November 6, 2018 (the “Agreement”),
with an effective date of October 31, 2018 by and among EPHS Holdings, Inc., a
Nevada corporation (“EPHS”), on the one hand, and Merritt Valley Cannabis Corp.,
a corporation incorporated under the laws of British Columbia, Canada (“MVC”),
and the holders of ordinary common shares of MVC, identified on Exhibit A hereto
(each an “MVC Stockholder” and collectively the “MVC Stockholders”).

WHEREAS, the MVC Stockholders own 8,100,000, common shares of MVC, no par value,
constituting 100% of the issued and outstanding common and preferred shares,
respectively of MVC (the “MVC Shares”); and

WHEREAS, subject to the terms and conditions of this Agreement, the MVC
Stockholders believe it is in their best interests to exchange all of the MVC
Shares for an aggregate of 8,100,000 shares of common stock (“Common Stock”),
par value $.001 per share of EPHS (the “EPHS Shares”) delivered on the Closing
Date.

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:

ARTICLE I
EXCHANGE OF SHARES

Section 1.1

Agreement to Exchange EPHS Shares for MVC Shares.

(a)

On the date hereof and upon the terms and subject to the conditions set forth in
this Agreement, the MVC Stockholders shall sell, assign, transfer, convey and
deliver to EPHS the MVC Shares set forth opposite their name on Exhibit A hereto
(representing 100% of the issued and outstanding common and preferred shares of
MVC), and

(b)

EPHS shall accept such securities from the MVC Stockholders in exchange for the
issuance to the MVC Stockholders of the EPHS Shares on the Closing Date (as
hereinafter defined) (such transaction, the “Share Exchange Transaction”).

(c)

On the date hereof, the MVC Stockholders shall deliver to EPHS the following
items: (a) the original stock certificates representing the MVC Shares, duly
endorsed in blank for transfer or accompanied by appropriate stock powers duly
executed in blank, and (b) a certificate of incumbency duly recording the
registered shareholders of MVC to reflect the ownership of EPHS as a result of
the Share Exchange Transaction.

Section 1.2

Capitalization. On the Closing Date, immediately before the Share Exchange
Transaction, EPHS shall have authorized 2,420,000,000 shares of Common Stock,
par value $0.001 per share, of which 58,625,892 shares shall be issued and
outstanding, all of which are duly authorized, validly issued and fully paid.

Section 1.3

Closing. The closing of the Share Exchange Transaction (the “Closing”) shall
take place at 5:00 p.m. E.S.T. on January 2, 2019, or at such other time and
date as the parties hereto shall agree in writing (the “Closing Date”). On the
Closing Date, in full consideration for the MVC Shares,





--------------------------------------------------------------------------------

 




EPHS (i) shall issue the EPHS Shares to the MVC Stockholders in proportion to
the number of MVC Shares exchanged by each MVC Stockholder, as detailed on
Exhibit A, attached hereto.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF EPHS

EPHS hereby represents, warrants and agrees as follows:

Section 2.1

Corporate Organization

(a)

EPHS is a corporation duly organized, validly existing and in good standing
under the laws of Nevada, and has all requisite corporate power and authority to
own its properties and assets and to conduct its business as now conducted and
is duly qualified to do business in good standing in each jurisdiction in which
the nature of the business conducted by EPHS or the ownership or leasing of its
properties makes such qualification and being in good standing necessary, except
where the failure to be so qualified and in good standing will not have a
material adverse effect on the business, operations, properties, assets,
condition or results of operation of EPHS (a “EPHS Material Adverse Effect”);

(b)

Copies of the Articles of Incorporation and Bylaws of EPHS, with all amendments
thereto to the date hereof, have been furnished to MVC and the MVC Stockholders,
and such copies are accurate and complete as of the date hereof.

Section 2.2

Capitalization of EPHS. The authorized capital stock of EPHS immediate prior to
the Closing Date consists of 2,420,000,000 shares of Common Stock, par value
$0.001 per share, of which 58,625,892 shares shall be issued and outstanding.
All of the EPHS Shares to be issued on the Closing Date pursuant to this
Agreement have been duly authorized and will be validly issued, fully paid and
non-assessable and no personal liability will attach to the ownership thereof.

Section 2.3

Authorization and Validity of Agreements. EPHS has all corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by EPHS and the consummation by EPHS of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action of EPHS, and no other corporate proceedings on the part of EPHS
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.

Section 2.4

No Conflict or Violation. The execution, delivery and performance of this
Agreement by EPHS does not and will not violate or conflict with any provision
of its Articles of Incorporation or Bylaws, as amended, and does not and will
not violate any provision of law, or any order, judgment or decree of any court
or other governmental or regulatory authority, nor violate or result in a breach
of or constitute (with due notice or lapse of time or both) a default under, or
give to any other entity any right of termination, amendment, acceleration or
cancellation of, any contract, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which EPHS is a
party or by which it is bound or to which any of their respective properties or
assets is subject, nor will it result in the creation or imposition of any lien,
charge or encumbrance of any kind whatsoever upon any of the properties or
assets of EPHS, nor will it result in the cancellation, modification, revocation
or suspension of any of the licenses, franchises, permits to which EPHS is
bound.

Section 2.5

Consents and Approvals. No consent, waiver, authorization or approval of any
governmental or regulatory authority, domestic or foreign, or of any other
person, firm or corporation, is required in connection with the execution and
delivery of this Agreement by EPHS or the performance by EPHS of its obligations
hereunder.





SHARE EXCHANGE AGREEMENT                                                                                                                          PAGE 2







--------------------------------------------------------------------------------

 




ARTICLE III
REPRESENTATIONS AND WARRANTIES OF MVC AND THE MVC STOCKHOLDERS

MVC and each MVC Stockholder, jointly and severally, represent, warrant and
agree as follows:

Section 3.1

Corporate Organization.

(a)

MVC is duly organized, validly existing and in good standing under the laws of
British Columbia, Canada and has all requisite corporate power and authority to
own its properties and assets and to conduct its business as now conducted and
are duly qualified to do business in good standing in each jurisdiction in where
the nature of the business conducted by MVC or the ownership or leasing of its
properties makes such qualification and being in good standing necessary, except
where the failure to be so qualified and in good standing will not have a
material adverse effect on the business, operations, properties, assets,
condition or results of operation of MVC (a “MVC Material Adverse Effect”).

(b)

Copies of the Articles of Incorporation and Bylaws of MVC, with all amendments
thereto to the date hereof, have been furnished to EPHS, and such copies are
accurate and complete as of the date hereof.

Section 3.2

Capitalization of MVC; Title to the MVC Shares. On the Closing Date, immediately
before the transactions to be consummated pursuant to this Agreement, MVC shall
have authorized: (i) unlimited common shares, no par value, of which 8,100,000
common shares are issued and outstanding; and (ii) unlimited preferred shares,
no par value, of which none are issued and outstanding. There are no outstanding
options, warrants, agreements, commitments, conversion rights, preemptive rights
or other rights to subscribe for, purchase or otherwise acquire any shares of
capital stock or any unissued or treasury shares of capital stock of MVC. As of
the date of this Agreement, the MVC Stockholders hold the MVC Shares as set
forth on Exhibit A, free of any lien or encumbrance.

Section 3.3

Subsidiaries and Equity Investments; Assets. As of the date hereof and on the
Closing Date, MVC does not directly or indirectly, own any shares of capital
stock or any other equity interest in any entity nor any right to acquire any
shares or other equity interest in any entity. MVC owns the option on land for
cultivation solely exercisable by MVC (without any counterparty approval or veto
right) listed on Schedule 3.3 hereto. MVC does not and will not have any
liabilities.

Section 3.4

Authorization and Validity of Agreements. MVC has all corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by MVC and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
and no other corporate proceedings on the part of MVC are necessary to authorize
this Agreement or to consummate the transactions contemplated hereby. No MVC
stockholder approvals are required to consummate the transactions contemplated
hereby.

Section 3.5

No Conflict or Violation. The execution, delivery and performance of this
Agreement by MVC or any MVC Stockholder does not and will not violate or
conflict with any provision of the constituent documents of MVC, and does not
and will not violate any provision of law, or any order, judgment or decree of
any court or other governmental or regulatory authority, nor violate, result in
a breach of or constitute (with due notice or lapse of time or both) a default
under or give to any other entity any right of termination, amendment,
acceleration or cancellation of any contract, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
MVC or any MVC Stockholder is a party or by which it is bound or to which any of
its respective properties or





SHARE EXCHANGE AGREEMENT                                                                                                                          PAGE 3







--------------------------------------------------------------------------------

 




assets is subject, nor result in the creation or imposition of any lien, charge
or encumbrance of any kind whatsoever upon any of the properties or assets of
MVC or any MVC Stockholder, nor result in the cancellation, modification,
revocation or suspension of any of the licenses, franchises, permits to which
MVC or any MVC Stockholder is bound.

Section 3.6

Investment Representations.

(a)

The EPHS Shares will be acquired hereunder by each MVC Stockholder solely for
the account of such MVC Stockholder, for investment, and not with a view to the
resale or distribution thereof, without prejudice, however, to each MVC
Stockholders’ right at all times to sell or otherwise dispose of all or any part
of such shares under the Securities Act of 1933, as amended (the “Securities
Act”) and other applicable federal and state securities laws. Each MVC
Stockholder understands and is able to bear any economic risks associated with
such MVC Stockholders’ investment in the EPHS Shares. Each MVC Stockholder has
had full access to all the information it considers necessary or appropriate to
make an informed investment decision with respect to the EPHS Shares to be
acquired under this Agreement. Each MVC Stockholder further has had an
opportunity to ask questions and receive answers from EPHS’ management regarding
EPHS and to obtain additional information (to the extent EPHS’ management
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to such MVC Stockholder
or to which the MVC Stockholder had access.

(b)

MVC Stockholder Status

(i)

Each MVC Stockholder is acquiring for its own account and not on behalf of any
U.S. person, and the sale has not been pre-arranged with a purchaser in the
United States.

(ii)

Each MVC Stockholder acknowledges that the acquisition of the EPHS Shares
involves a high degree of risk and further acknowledges that it can bear the
economic risks of the acquisition of the EPHS Shares, including the total loss
of its investment.

(iii)

Each MVC Stockholder has such knowledge and experience in financial and business
matters that it can represent itself and is capable of evaluating the merits and
risks of the purchase of the EPHS Shares. No MVC Stockholder is relying on the
EPHS with respect to the tax and other economic considerations of an investment
in the EPHS Shares, and each MVC Stockholder has relied on the advice of, or has
consulted with, only each MVC Stockholder’s own advisor(s). Each MVC Stockholder
represents that it has not been organized for the purpose of acquiring the EPHS
Shares.

(iv)

Each MVC Stockholder acknowledges and understands that the EPHS Shares may not
be sold to a U.S. Person (as defined below) or into the United States for a
period of one (1) year from the date of purchase, only in accordance with the
provisions provided under Regulation S, and that no MVC Stockholder have a
present need for liquidity in connection with its purchase of the EPHS Shares.

(v)

Each MVC Stockholder understands that no action has been or will be taken in any
jurisdiction by EPHS that would permit a public offering of the EPHS Shares in
any country or jurisdiction where action for that purpose is required.

(vi)

No MVC Stockholder is subscribing for the EPHS Shares as a result of or
subsequent to any advertisement, article, notice or other communication
published in any





SHARE EXCHANGE AGREEMENT                                                                                                                          PAGE 4







--------------------------------------------------------------------------------

 




newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting, or any solicitation of a subscription by a
person not previously known to such MVC Stockholder in connection with
investments in securities generally. Neither the EPHS nor any MVC Stockholder
 nor any person acting on behalf of either of them has engaged or will engage in
any “Directed Selling Efforts in the U.S.” as defined in Regulation S
promulgated by the Securities and Exchange Commission (“SEC”) pursuant to the
Securities Act with respect to the EPHS Shares acquired hereby.

(vii)

Each MVC Stockholder agrees that it will not transfer the EPHS Shares, and EPHS
shall not be required to transfer the shares on its books unless the transferee
executes a representation letter in a form reasonably acceptable to the EPHS.

(viii)

Each MVC Stockholder will only make offers and sales of the EPHS Shares during
the “distribution compliance period” as defined in Rule 902(f) of Regulation S
to persons permitted to purchase such EPHS Shares in offshore transactions in
reliance upon Regulation S. Further, any such sale of the EPHS Shares in any
jurisdiction outside of the United States will be made in compliance with the
securities laws of such jurisdiction. MVC Stockholders shall not offer to sell
or sell the EPHS Shares in any jurisdiction unless the such MVC Stockholder
obtains all required consents, if any.

(c)

Regulation S Exemption. Each MVC Stockholder understands that the EPHS Shares
are being offered and sold to it in reliance on an exemption from the
registration requirements of United States federal and state securities laws
under Regulation S promulgated under the Securities Act and that EPHS is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of each MVC Stockholder set forth herein in
order to determine the applicability of such exemptions and the suitability of
each MVC Stockholder to acquire the EPHS Shares. In this regard, each MVC
Stockholder represents, warrants and agrees that:

(i)

Each MVC Stockholder is not a U.S. Person (as defined below) and is not an
affiliate (as defined in Rule 501(b) under the Securities Act) of EPHS. A U.S.
Person means any one of the following:

(A)

any natural person resident in the United States of America;

(B)

any partnership or corporation organized or incorporated under the laws of the
United States of America;

(C)

any estate of which any executor or administrator is a US. person;

(D)

any trust of which any trustee is a U S. person;

(E)

any agency or branch of a foreign entity located in the United States of
America;

(F)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U S. person;





SHARE EXCHANGE AGREEMENT                                                                                                                          PAGE 5







--------------------------------------------------------------------------------

 




(G)

any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

(H)

any partnership of corporation if organized or incorporated under the laws of
any foreign jurisdiction; and formed by a U.S. person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned by accredited investors (as
defined in Rule 501(a) under the Securities Act) who are not natural persons,
estates or trusts.

(ii)

At the time of the origination of contact concerning this Agreement and the date
of the execution and delivery of this Agreement, each MVC Stockholder was
outside of the United States.

(iii)

Each MVC Stockholder will not, during the period commencing on the date of
issuance of the EPHS Shares and ending on the first anniversary of such date, or
such shorter period as may be permitted by Regulation S or other applicable
securities law (the “Restricted Period”), offer, sell, pledge or otherwise
transfer the EPHS Shares in the United States, or to a U.S. Person for the
account or for the benefit of a U.S. Person, or otherwise in a manner that is
not in compliance with Regulation S.

(iv)

Each MVC Stockholder will, after expiration of the Restricted Period, offer,
sell, pledge or otherwise transfer the EPHS Shares only pursuant to registration
under the Securities Act or an available exemption therefrom, and in accordance
with all applicable state and foreign securities laws. Without limiting the
foregoing, each MVC Stockholder will not, in connection with its resale of the
EPHS Shares, make any untrue statement of a material fact or omit to state any
material fact necessary to make the statements made, in light of the
circumstances under which they were made, not misleading. Each MVC Stockholder
agrees that, in connection with its resale of Shares, it will provide to the
persons who purchase Shares no information regarding the EPHS that is not
contained in its SEC filings, the EPHS’ website, or written materials approved
in advance in writing by the EPHS.

(v)

No MVC Stockholder has in the United States engaged in, and will not engage in,
any short selling of or any hedging transaction with respect to the EPHS Shares,
including without limitation, any put, call or other option transaction, option
writing or equity swap

(vi)

No MVC Stockholder nor any person acting on its behalf has engaged, nor will
engage, in any directed selling efforts to a U.S. Person (as defined below) with
respect to the EPHS Shares and each MVC Stockholder and any person acting on its
behalf have complied and will comply with the “offering restrictions”
requirements of Regulation S under the Securities Act.

(vii)

The transactions contemplated by this Agreement have not been pre-arranged with
a buyer located in the United States or with a U.S. Person, and are not part of
a plan or scheme to evade the registration requirements of the Securities Act.

(viii)

None of the MVC Stockholders nor any person acting on their behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the EPHS Shares. Each
MVC Stockholder agrees not to cause any advertisement of the





SHARE EXCHANGE AGREEMENT                                                                                                                          PAGE 6







--------------------------------------------------------------------------------

 




EPHS Shares to be published in any newspaper or periodical or posted in any
public place and not to issue any circular relating to the EPHS Shares, except
such advertisements that include the statements required by Regulation S under
the Securities Act, and only offshore and not in the U.S. or its territories,
and only in compliance with any local applicable securities laws.

(d)

Each MVC Stockholder understands and agrees that EPHS shall be under no
obligation whatsoever to include any of said securities in any future
registration statement filed under the Securities Act of 1933 and that,
consequently, the sale or transfer thereof in the future will be subject to
significant restrictions as provided in Regulation S under the Securities Act.
Each MVC Stockholder expressly acknowledges that the EPHS is making and in the
future may make other offers and sale of its securities on different terms and
conditions as determined in the EPHS management’s sole discretion.

(e)

To the best knowledge of each MVC Stockholder and MVC Stockholder, this
Agreement and the transactions contemplated herein are not part of a plan or
scheme to evade the registration provisions of the Securities Act, and the EPHS
Shares are being acquired by each MVC Stockholder for investment purposes.

(f)

The MVC Stockholders hereby agree that the EPHS Shares, upon issuance, shall
bear the following or similar legend:

“THE SHARES HAVE NOT BEEN, AND WILL NOT BE, REGISTERED UNDER THE U.S. SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED OR SOLD
IN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”)). THE SHARES
ARE BEING OFFERED ONLY TO NON-U.S. PERSONS OUTSIDE THE UNITED STATES IN
TRANSACTIONS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IN
RELIANCE ON REGULATION S. THE SHARES ARE “RESTRICTED SECURITIES” AS DEFINED
UNDER RULE 144(a)(3) PROMULGATED UNDER THE SECURITIES ACT. THE SHARES MAY NOT BE
TAKEN UP, OFFERED, SOLD, RESOLD, DELIVERED OR DISTRIBUTED, DIRECTLY OR
INDIRECTLY WITHIN, INTO OR FROM THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR
BENEFIT OF, U.S. PERSONS (AS DEFINED IN REGULATION S) EXCEPT: (A)(I) IN AN
OFFSHORE TRANSACTION MEETING THE REQUIREMENT OF REGULATION S, (II) PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
OR (III) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT. RESALES OR REOFFERS OF SHARES MADE OFFSHORE IN RELIANCE ON REGULATION S MAY
NOT BE SOLD TO, OR FOR THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON (AS DEFINED IN
REGULATION S) DURING THE ONE YEAR DISTRIBUTION COMPLIANCE PERIOD UNDER
REGULATION S. HEDGING TRANSACTIONS INVOLVING THOSE SHARES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

Section 3.7

Brokers’ Fees. No MVC Stockholder has any liability to pay any fees or
commissions or other consideration to any broker, finder, or agent with respect
to the transactions contemplated by this Agreement.





SHARE EXCHANGE AGREEMENT                                                                                                                          PAGE 7







--------------------------------------------------------------------------------

 




ARTICLE IV
COVENANTS

Section 4.1

Consents and Approvals. Without limitation of the foregoing, the parties shall:

(a)

use their reasonable commercial efforts to obtain all necessary consents,
waivers, authorizations and approvals of all governmental and regulatory
authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement; and

(b)

diligently assist and cooperate with each party in preparing and filing all
documents required to be submitted by a party to any governmental or regulatory
authority, domestic or foreign, in connection with such transactions and in
obtaining any governmental consents, waivers, authorizations or approvals which
may be required to be obtained connection in with such transactions.

Section 4.2

Stock Issuance. From and after the date of this Agreement until the Closing
Date, neither EPHS nor MVC shall issue any additional shares of their capital
stock; provided, however, that EPHS shall be permitted to issue up to 5,000,000
shares of Common Stock pursuant to existing commitments and future employment
agreements.

ARTICLE V
CONDITIONS TO OBLIGATIONS OF MVC AND THE MVC STOCKHOLDERS

The obligations of MVC and each MVC Stockholder to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by both MVC and each MVC Stockholder in their sole discretion:

Section 5.1

Representations and Warranties of EPHS. All representations and warranties made
by EPHS in this Agreement shall be true and correct on and as of the Closing
Date as if again made by EPHS as of such date.

Section 5.2

Agreements and Covenants. EPHS shall have performed and complied in all material
respects to all agreements and covenants required by this Agreement to be
performed or complied with by it on or prior to the Closing Date.

Section 5.3

Consents and Approvals. Consents, waivers, authorizations and approvals of any
governmental or regulatory authority, domestic or foreign, and of any other
person, firm or corporation, required in connection with the execution, delivery
and performance of this Agreement shall be in full force and effect on the
Closing Date.

Section 5.4

No Violation of Orders. No preliminary or permanent injunction or other order
issued by any court or governmental or regulatory authority, domestic or
foreign, nor any statute, rule, regulation, decree or executive order
promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of EPHS shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.





SHARE EXCHANGE AGREEMENT                                                                                                                          PAGE 8







--------------------------------------------------------------------------------

 




Section 5.5

Other Closing Documents. MVC shall have received such other certificates,
instruments and documents in confirmation of the representations and warranties
of EPHS or in furtherance of the transactions contemplated by this Agreement as
MVC or their counsel may reasonably request.

ARTICLE VI
CONDITIONS TO OBLIGATIONS OF EPHS

The obligations of EPHS to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by EPHS in its sole
discretion:

Section 6.1

Representations and Warranties of MVC. All representations and warranties made
by MVC in this Agreement shall be true and correct on and as of the Closing Date
as if again made by MVC on and as of such date.

Section 6.2

Agreements and Covenants. MVC shall have performed and complied in all material
respects to all agreements and covenants required by this Agreement to be
performed or complied with by it on or prior to the Closing Date.

Section 6.3

Consents and Approvals. All consents, waivers, authorizations and approvals of
any governmental or regulatory authority, domestic or foreign, and of any other
person, firm or corporation, required in connection with the execution, delivery
and performance of this Agreement, shall have been duly obtained and shall be in
full force and effect on the Closing Date.

Section 6.4

No Violation of Orders. No preliminary or permanent injunction or other order
issued by any court or other governmental or regulatory authority, domestic or
foreign, nor any statute, rule, regulation, decree or executive order
promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
MVC,  taken as a whole, shall be in effect; and no action or proceeding before
any court or government or regulatory authority, domestic or foreign, shall have
been instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.

Section 6.5

Other Closing Documents. EPHS shall have received such other certificates,
instruments and documents in confirmation of the representations and warranties
of MVC or in furtherance of the transactions contemplated by this Agreement as
EPHS or its counsel may reasonably request.

ARTICLE VII
MISCELLANEOUS PROVISIONS

Section 7.1

Survival of Provisions. The respective representations, warranties, covenants
and agreements of each of the parties to this Agreement (except covenants and
agreements which are expressly required to be performed and are performed in
full on or before the Closing Date) shall survive the Closing Date and the
consummation of the transactions contemplated by this Agreement. In the event of
a breach of any of such representations, warranties or covenants, the party to
whom such representations, warranties or covenants have been made shall have all
rights and remedies for such





SHARE EXCHANGE AGREEMENT                                                                                                                          PAGE 9







--------------------------------------------------------------------------------

 




breach available to it under the provisions of this Agreement or otherwise,
whether at law or in equity, regardless of any disclosure to, or investigation
made by or on behalf of such party on or before the Closing Date.

Section 7.2

Publicity. No party shall cause the publication of any press release or other
announcement with respect to this Agreement or the transactions contemplated
hereby without the consent of the other parties, unless a press release or
announcement is required by law. If any such announcement or other disclosure is
required by law, the disclosing party agrees to give the non-disclosing parties
prior notice and an opportunity to comment on the proposed disclosure.

Section 7.3

Successors and Assigns. This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors and assigns;
provided, however, that no party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
parties.

Section 7.4

Fees and Expenses. Except as otherwise expressly provided in this Agreement, all
legal and other fees, costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees, costs or expenses.

Section 7.5

Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been given or made if in writing
and delivered personally or sent by registered or certified mail (postage
prepaid, return receipt requested) to the parties at the following addresses:

If to MVC or the MVC Stockholders, to:

5311 Jewel Lane

Kelowna, British Columbia, V1W-5A6

Attention: Stevan Perry

Email: sperry@mvcannabis.co




With a copy to (which shall not constitute notice):

Duboff Edwards Haight & Schachter Law Corporation

155 Carlton Street, Suite 1900

Winnipeg, MG R3C 3H8

Attention: Sam Goszer

Email: goszer@dehslaw.com




If to EPHS, to:

7694 Colony Palm Drive
Boynton Beach, Florida 33436
Attention: Gianfranco Bentivoglio
E-mail: johnb@ephsholdings.com





SHARE EXCHANGE AGREEMENT                                                                                                                          PAGE 10







--------------------------------------------------------------------------------

 




With a copy to (which shall not constitute notice):

Locke Lord LLP

600 Travis, Suite 2800

Houston, Texas 77002
Attention: Michael Blankenship

    Ben Smolij
E-mail: michael.blankenship@lockelord.com

bsmolij@lockelord.com







or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed.

Section 7.6

Entire Agreement. This Agreement, together with the exhibits hereto, represents
the entire agreement and understanding of the parties with reference to the
transactions set forth herein and no representations or warranties have been
made in connection with this Agreement other than those expressly set forth
herein or in the exhibits, certificates and other documents delivered in
accordance herewith. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement and all
prior drafts of this Agreement, all of which are merged into this Agreement. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.

Section 7.7

Severability. This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible so as to be valid and enforceable.

Section 7.8

Titles and Headings. The Article and Section headings contained in this
Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

Section 7.9

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall be
considered one and the same agreement.

Section 7.10

Convenience of Forum; Consent to Jurisdiction. The parties to this Agreement,
acting for themselves and for their respective successors and assigns, without
regard to domicile, citizenship or residence, hereby expressly and irrevocably
elect as the sole judicial forum for the adjudication of any matters arising
under or in connection with this Agreement, and consent and subject themselves
to the jurisdiction of, the federal courts in the State of Nevada or, if such
federal courts are unavailable to the parties, the courts of the State of
Nevada, in respect of any matter arising under this Agreement. Service of
process, notices and demands of such courts may be made upon any party to this
Agreement by personal service at any place where it may be found or giving
notice to such party as provided in Section 7.5.





SHARE EXCHANGE AGREEMENT                                                                                                                          PAGE 11







--------------------------------------------------------------------------------

 




Section 7.11

Enforcement of the Agreement. The parties hereto agree that irreparable damage
would occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereto, this being in addition to any other remedy to
which they are entitled at law or in equity.

Section 7.12

Governing Law; Jurisdiction; Venue. This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the State of Nevada
without giving effect to the choice of law provisions thereof.

Section 7.13

Amendments and Waivers. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by all of the parties
hereto. No waiver by any party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

Section 7.14

Arm’s Length Transaction. EPHS and MVC acknowledge and agree that they are
dealing with each other at arm’s length within the meaning of that term as that
term is defined in the Income Tax Act (Canada) with respect to the terms of this
Agreement.

[Signatures’ Pages Follow]








SHARE EXCHANGE AGREEMENT                                                                                                                          PAGE 12







--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

     

 

EPHS Holdings, Inc.

 

 

 

 

By:

 /s/ Gianfranco Bentivoglio

 

 

Gianfranco Bentivoglio

 

Its:

Chief Executive Officer

 

 

 

 




 

Merritt Valley Cannabis Corp.

 

 

By:

/s/ Stevan Perry

 

Stevan Perry

Its:

Director

























[MVC Stockholders signatures on next page]








SHARE EXCHANGE AGREEMENT                                                                                                        SIGNATURE PAGE 1







--------------------------------------------------------------------------------

 




MVC STOCKHOLDERS

By:

 /s/ Stevan Perry

 

By:

 /s/ Jeffrey Raymond Hancock

 

Stevan Perry

 

 

Jeffrey Raymond Hancock

 

 

 

 

 

By:

 /s/ Chris Thompson

 

By:

 /s/ Clark Kedziora

 

Chris Thompson

 

 

Clark Kedziora




By:




 /s/ Adrian Ryan

 




By:




 /s/ Trevor Hancheroff

 

Adrian Ryan

 

 

Trevor Hancheroff

 

 

 

 

 

By:

 /s/ Manjot Singh Bahia

 

By:

 /s/ Karmdeep Sumal

 

Manjot Singh Bahia

 

 

Karmdeep Sumal

 

 

 

 

 

By:

 /s/ Sean Piekaar

 

By:

 /s/ David Speers

 

Sean Piekaar

 

 

David Speers




By:




 /s/ Lyle Hampton

 




By:




 /s/ Ronen Sartena

 

Lyle Hampton

 

 

Ronen Sartena

 

 

 

 

 

By:

 /s/ Barry McBride

 

By:

 /s/ Geordie Flanagan

 

Barry McBride

 

 

Geordie Flanagan

 

By:

 /s/ Andy Bramley

 

By:

 /s/ John Port

 

Andy Bramley

 

 

John Port

 

 

 

 

 

By:

 /s/ Kyle McDiarmid

 

By:

 /s/ Stuart Ross

 

Kyle McDiarmid

 

 

Stuart Ross

 

Sa’Kage Holdings, Inc.

 

 

 

 

 

 

 

 

By:

 /s/ Samuel A. Goszer

 

 

 

 

Per: Samuel A. Goszer,
President

 

 

 











SHARE EXCHANGE AGREEMENT                                                                                                        SIGNATURE PAGE 2







--------------------------------------------------------------------------------

 




EXHIBIT A

MVC STOCKHOLDERS

MVC Stockholders Distribution

Total Shares Outstanding (10/11/18): 58,625,892

Total EPHS Shares Issued to MVC: 8,100,000

Total Shares (Post Transaction): 66,725,892

 

 

 

 




 

 

 

 

 

 

 

 

 

MVC shares

 

 

%

 

 

New EPHS shares

 

 

% of EPHS

(Post Transaction)

 

MVC Shareholders Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Management

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

%

Stevan Perry

 

 

30

 

 

 

30

%

 

 

2,411,000

 

 

 

3.61

%

Consultants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jeffrey Raymond Hancock

 

 

28.75

 

 

 

28.75

%

 

 

2,400,000

 

 

 

3.60

%

Chris Thompson

 

 

7.5

 

 

 

7.5

%

 

 

633,333

 

 

 

0.95

%

Clark Kedziora

 

 

7.5

 

 

 

7.5

%

 

 

633,333

 

 

 

0.95

%

Adrian Ryan

 

 

5.0

 

 

 

5.0

%

 

 

380,000

 

 

 

0.57

%

Trevor Hancheroff

 

 

3.0

 

 

 

3.0

%

 

 

216,600

 

 

 

0.32

%

Manjot Singh Bahia

 

 

2.5

 

 

 

2.5

%

 

 

190,000

 

 

 

0.28

%

Karmdeep Sumal

 

 

2.5

 

 

 

2.5

%

 

 

190,000

 

 

 

0.28

%

Sa’Kage Holdings, Inc.

 

 

2.0

 

 

 

2.0

%

 

 

152,000

 

 

 

0.23

%

Sean Piekaar

 

 

2.0

 

 

 

2.0

%

 

 

162,133

 

 

 

0.24

%

David Speers

 

 

2.0

 

 

 

2.0

%

 

 

162,133

 

 

 

0.24

%

Lyle Hampton

 

 

2.0

 

 

 

2.0

%

 

 

162,133

 

 

 

0.24

%

Ronen Sartena

 

 

1.0

 

 

 

1.0

%

 

 

76,000

 

 

 

0.11

%

Barry McBride

 

 

1.0

 

 

 

1.0

%

 

 

76,000

 

 

 

0.11

%

Georgie Flanagan

 

 

1.0

 

 

 

1.0

%

 

 

76,000

 

 

 

0.11

%

Andy Bramley

 

 

1.0

 

 

 

1.0

%

 

 

76,000

 

 

 

0.11

%

John Port

 

 

0.75

 

 

 

0.75

%

 

 

63,333

 

 

 

0.09

%

Kyle McDiarmid

 

 

0.25

 

 

 

0.25

%

 

 

20,000

 

 

 

0.03

%

Stuart Ross

 

 

0.25

 

 

 

0.25

%

 

 

20,000

 

 

 

0.03

%

 

 

 

100.00

 

 

 

100.0

%

 

 

8,100,000

 

 

 

12.14

%








SHARE EXCHANGE AGREEMENT                                                                                                                      EXHIBIT A







--------------------------------------------------------------------------------

 




SCHEDULE 3.3




For lands located at 1227 Midday Valley Road, Merritt, British Columbia, and
legally described as:




PID: 028-832-442

Lot A Plan KAP92785 Section 16 Township 91 Land District 25












